
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 660
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2012
			Mr. Pallone submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of
		  December 12, 2012, as Foster Children’s Day.
	
	
		Whereas as of June 2011, approximately 408,000 children
			 are in some type of foster care;
		Whereas the average age of a foster child is 9 years old,
			 with an average of 14 to 25 months in the foster care system, 48 percent of
			 foster children will be placed in a nonrelative home;
		Whereas of the 408,000 children, only 107,000 were
			 eligible for adoption, only 53,000 were adopted, and only 51 percent are
			 reunited with their parents or original guardians;
		Whereas approximately 20,000 foster children will
			 age out when they turn 18, of these children only 38 percent of
			 them will hold a job for more then a year, 55 percent of them will be arrested,
			 and 18 to 26 percent of them will be incarcerated and will leave the foster
			 system with little financial or emotional support;
		Whereas the overwhelming majority of foster children end
			 up in foster care after being removed from an abusive or neglectful
			 household;
		Whereas 7 years old is the average age that children are
			 removed from their homes to enter the foster care system;
		Whereas foster children are more likely to have a
			 disability and the occurrence of every disability is 2 to 3 times higher among
			 foster children than among those not in foster care;
		Whereas it is essential for the United States to recommit
			 itself to recognizing the unique needs and experiences of foster children and
			 to aid in facilitating permanent placement of these children as well as to
			 encouraging Federal, State, and local government, private organizations, and
			 the general public to become involved with foster children through charitable
			 efforts which acknowledge that these children are important and loved;
			 and
		Whereas December 12, 2012, would be an appropriate date to
			 designate as Foster Children's Day: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of Foster Children's Day in the United States to recognize the
			 unique needs and experiences of foster children and to provide an opportunity
			 for Federal, State, and local government, private organizations, and the
			 general public to engage in charitable efforts which acknowledge that these
			 foster children are important and loved.
		
